DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive. It appears as though applicant did not understand the rejections and/or by correcting the rejections, created new rejections.  There are numerous amendments to the specification, claims.
Applicant’s arguments, see page 34, filed 12/8/20, with respect to the drawing objection have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 

Specification
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).  A substitute specification is required.  The current specification has amendments on every page and it is confusing and hard to read. 
The disclosure is objected to because of the following informalities: Anything that is not applicable, does not need to be contained in the specification.  For example, The 
The specification has run on sentences, improper subject verb agreement and capitalized words that should not be capitalized. The examiner suggests having the specification reviewed or drafted by someone familiar with idiomatic English grammar. Appropriate correction is required.
The abstract of the disclosure is objected to because it contains the word “comprising” often found in claim language.  Also, before abbreviations can be used they must be defined first.  It looks like they were defined in the specification as originally filed, but now have been deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, there is lack of antecedent basis with regard to the claimed software, the claimed the to-be-printed object, the control system, the scan movement, the print heads, the right side of the image, the left side of the image, the scanning direction, the image, the step movement, the step direction, the step distance and HH. It is also not clear what the formula represents. “Steps” towards the end of the claim is capitalized.  

	With regard to claim 3, there is a lack of antecedent basis with regard to the claimed the bidirectional printing, the height of the to-be-printed image area, the total print swath height, one or more print heads, the top of HH, the top edge of the to-be-printed image area, the right side of the image to the left side of the image.  There also should not be any capitalized letters in the claim, other than the first word or defined abbreviations.  It is also not clear what is being claimed.  Does the method follow the steps as numbered?
	With regard to claim 7, there is a lack of antecedent basis with regard to the height position.  Also with regard to claim 7, the phrase “wherein includes” is improper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 5,949,452 to Jones.
	With regard to Claim 1, as best understood, Jones teaches an inkjet printing method, comprising:

the control system (16) controls the scan movement of the print heads (18) from the right side of the image to the left side of the image along the scanning direction, and
	the print heads (18) jet ink to form the image (col. 4, lines 22-32);
	the control system (16) controls the step movement of the print heads (18) along the step direction, and there is no ink jetting during the step movement (claim 12): the step distance SH of the print heads in the step movement satisfies SH < (HH - H ) 4- /Steps (figs. 5, 7 and 11).
With regard to Claim 2, as best understood, Jones teaches wherein the step distance SH > (1/ 4- print head nozzle pitch resolution) (col. 10, lines 11-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as modified by US Pub. 2012/0013665 Vall et al. “Vall.”
With regard to Claim 3, as best understood, Jones teaches except for wherein the height of the to-be-printed image area is smaller than the total print swath height of one or more print heads; the following bidirectional printing steps are included: (1) The top of HH aligns with the top edge of the to-be-printed image area; (2) The print heads scan from the right side of the image to the left side of the image along the scanning direction, and at the same time the print heads are controlled to jet ink on the to-be-printed object, then the print heads step a distance of SH along the step direction, and there is no ink jetting during the step movement; (3) The print heads scan from the left side of the image to the right side of the image along the scanning direction, and at the same time the print heads are controlled to jet ink;  (4) The print heads step a distance of SH along the step direction there is no ink jetting during the step movement;  (5) Repeat (2), (3) and (4) until the image has been printed.
	However, Vall teaches the height of the to-be-printed image area is smaller than the total print swath height of one or more print heads [0015]; 
the following bidirectional printing steps are included [0021]: 
(1) The top of HH aligns with the top edge of the to-be-printed image area [0001]; 
(2) The print heads scan from the right side of the image to the left side of the image along the scanning direction, and at the same time the print heads are controlled to jet ink on the to-be-printed object, then the print heads step a distance of SH along the step direction, and there is no ink jetting during the step movement [0014]; 
(3) The print heads scan from the left side of the image to the right side of the image along the scanning direction, and at the same time the print heads are controlled to jet ink [0021];  
.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as modified by JP 2003-136804 to Suzaki.
With regard to Claim 7, as best understood, Jones teaches the claimed invention except for wherein includes before printing, adjusting the height position of the print heads to get a safe clearance distance between the print heads and the to-be-printed object.
However, Suzaki teaches wherein includes before printing, adjusting the height position of the print heads to get a safe clearance distance between the print heads and the to-be-printed object (abstract).  It would have been obvious with one of ordinary skill in the art before the filing date of the claimed invention to modify Jones with the teachings of Suzaki to prevent the print head from contacting the paper (object to be printed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853